Citation Nr: 1721896	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1970 to October 1974, and in the United States Army from January 1977 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction for this appeal is currently with the RO in Milwaukee, Wisconsin.

The Veteran had requested a videoconference hearing before a Veterans Law Judge of the Board, and one was scheduled in April 2016.  The Veteran failed to appear for that hearing, and he has not requested that the hearing be rescheduled.  This was noted in the Board's prior decision and remand in June 2016.  The Veteran has still not requested another opportunity for a hearing.  Under these circumstances, the original hearing request is determined to be withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The Board in June 2016 remanded the appealed claim for additional development; it now returns for further review.  

The Board in its June 2016 decision granted the other issue then on appeal, a claim for service connection for Hürthle cell (thyroid) cancer, finding the evidence in equipoise as to whether the cancer was caused by ionizing radiation exposure from service on a nuclear-powered submarine.  In a September 2016 decision the RO granted the Veteran a 100-percent schedular disability rating for the thyroid cancer, despite the Veteran being assessed as cancer-free and without residuals following thyroidectomy and radiation therapy.  The rating is based on the Veteran's continued treatment with thyroxine (synthetic thyroid hormone replacement), since Veteran's permanent thyroxine therapy is characterized as a systemic hormone suppressive of cancer recurrence.  The Veteran has thereby also been granted special monthly compensation at the housebound rate effective from April 30, 2010, based on his having a service-connected schedular 100 percent rating plus an additional 60 percent rating.  The Veteran nonetheless continues his appeal of a claim for service connection for obstructive sleep apnea.  




FINDINGS OF FACT

The evidence is in equipoise as to whether obstructive sleep apnea developed in service. 


CONCLUSION OF LAW

Resolving the benefit of doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §  3.303 (2106).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).

The Board herein grants the benefit sought on appeal.  Any failure to comply with the duties to notify and assist is thus rendered moot.


II.  Service Connection for Obstructive Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Board noted in its June 2016 remand, the Veteran's service treatment records for the service period from January 1977 to February 1993 could not be found, with a formal finding of unavailability made by the RO in October 2007.  

A diagnosis of obstructive sleep apnea (OSA), is confirmed by post-service treatment records, which include a sleep study performed in 2010.  The Veteran contends that while he was diagnosed with obstructive sleep apnea in 2009, he has had symptoms of obstructive sleep apnea for 20 years, including gasping for breath, holding his breath, and snoring.  The Veteran's wife of 20 years in an October 2011 statement affirmed that the Veteran has had symptoms throughout their marriage including being a very restless sleeper, frequently holding his breath while he slept, and always complaining how tired he was no matter how much he slept.  She added that there were multiple occasions when she shook him awake so that he would start breathing again.  

The Veteran was afforded a VA examination in June 2016.  The examiner reviewed the record and noted that the Veteran was diagnosed with obstructive sleep apnea with a sleep study performed in 2010.  The examiner opined that it was not at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active duty, based on obstructive sleep apnea not being diagnosed until more than 15 years after the Veteran's service separation in 1993, and based on obstructive sleep apnea being most commonly associated with obesity, from which the Veteran suffered at the time of diagnosis.  

Additional private medical records were added to the record in July 2016.  These include records of surgical procedures in May 1997 performed for diagnosed deviated septum, sleep apnea, snoring, and nasal obstruction.  The procedures included septoplasty and uvuloplasty.  

Because these additional records potentially invalidated the June 2016 examiner's relied-upon factual premise that obstructive sleep apnea was not present until 15 years after service, a new examination was required.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was accordingly afforded a new VA examination in August 2016.  That examiner explained a diagnosis of obstructive sleep apneal as follows:

The diagnosis of OSA is based upon the presence or absence of related symptoms, as well as the frequency of respiratory events during sleep (i.e., apneas, hypopneas, and respiratory effort related arousals [RERAs]) as measured by polysomnography or home sleep apnea testing (HSAT).  In adults, the diagnosis of OSA is confirmed if either of the two conditions exists:

- There are five or more predominantly obstructive respiratory events (obstructive and mixed apneas, hypopneas, or RERAs) per hour of sleep (for polysomnography) or recording time (for HSAT) in a patient with one or more of the following: 

Sleepiness, nonrestorative sleep, fatigue, or insomnia symptoms

Waking up with breath holding, gasping, or choking 

Habitual snoring, breathing interruptions, or both noted by a bed partner or other observer

Hypertension, mood disorder, cognitive dysfunction, coronary artery disease, stroke, congestive heart failure, atrial fibrillation, or type 2 diabetes mellitus;

- There are 15 or more predominantly obstructive respiratory events (apneas, hypopneas, or RERAs) per hour of sleep (for polysomnography) or recording time (for HSAT), regardless of the presence of associated symptoms or comorbidities.

The August 2016 VA examiner also neglected to note the May 1997 diagnosis of sleep apnea, asserting, to support a negative opinion, that sleep apnea was not diagnosed until January 2010.  An addendum opinion was accordingly sought.  However, in an addendum prepared the same month, the August 2016 VA examiner discounted the opinion presented in the operative report in May 1997, noting that pre-operative diagnoses were "at times, a presumed diagnosis" and that "[t]he actual diagnosis may be different."  The examiner observed that the laser assisted uvulopalatoplasty (LAUP) which the Veteran underwent in May 1997 "has not shown any major benefit for people who have sleep apnea."  The examiner additionally noted that LAUP has also been used to treat for "[l]oud, habitual snoring;"  "[u]pper airway resistance syndrome, in which nighttime breathing is obstructed but does not actually stop;" and "[m]ild obstructive sleep apnea."  

The Board is compelled to note that the August 2016 examiner's statements concerning the May 1997 diagnosis of sleep apnea amount to speculation not substantially supported by the record.  The efficacy of the procedures appears irrelevant to whether the Veteran then had obstructive sleep apnea.  Contrarily, if the May 1997 surgery was ineffective in stopping obstructive sleep apnea, subsequent persistence of obstructive sleep apnea is not contrary to the conclusion that the Veteran's obstructive sleep apnea was then present.  Moreover, the diagnosis of sleep apnea in 1997, the indication of LAUP as a treatment for mild sleep apnea (noted by the August 2016 examiner), and the Veteran's and his spouse's reports of ongoing symptoms for the past 20 years, all appear to favor the persistence of obstructive sleep apnea from service.  

The August 2016 examiner makes much of the absence of a sleep study until 2010 and the inability to definitively diagnose obstructive sleep apnea without a sleep study to quantify the frequency of respiratory events during sleep.  However, the Board must also consider likelihoods, not solely proven diagnoses, since the claim must be granted if it is as likely as not that the condition developed in service.  38 U.S.C.A. § 5107(b).  

As has been noted, service treatment records from the Veteran's period of service from January 1977 to February 1993 are absent and presumed destroyed, and hence any records of obstructive sleep apnea symptoms from that period are lost.  Under such circumstances, VA regulations provide that service connection may be shown through other evidence.  Smith v. Derwinski, 2 Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) (2016).  This evidence may include private medical records showing treatment of the claimed disability, fellow service personnel statements, and personal testimony.  If, as the August 2016 VA examiner reports, obstructive sleep apnea may only be diagnosed through use of a sleep study, then such alternate evidence could not serve to support the claim, in contravention of these accommodations to which the Veteran is entitled due to his service treatment records being lost.  The Board is therefore compelled to reject the exceedingly restrictive criteria which the examiner seeks to impose for finding obstructive sleep apnea onset in service.  

Under circumstances of lost service treatment records, VA also has a heightened duty to consider the applicability of the benefit of the doubt rule.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Here, the Veteran and his spouse have put forth credible statements concerning his difficulties with sleep, including snoring, holding his breath, gasping, interrupted sleep, and chronic tiredness, with such symptoms persisting from service.  The Veteran underwent surgery in May 1997 in an effort to ameliorate diagnosed obstructive sleep apnea four years following service.  The Board can only surmise without proving that such a serious course of action would generally not be undertaken until after a condition has persisted for some time or has progressed to a severe level of impairment.  Notably, the Veteran in May 1997 underwent not one but two procedures to correct upper respiratory deficiencies.  This appears consistent with obstructive sleep apnea having onset in service.

Considering the evidentiary record as a whole, and with due consideration of the benefit of doubt rule, the Board finds that it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service.  Service connection is warranted on that basise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

	(CONTINUED ON NEXT PAGE)









	
ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


